Title: From George Washington to Timothy Pickering, 24 December 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Newburgh Decr 24. 1782
                        
                        The bad state of affairs in your Department, is such as makes your presence indispensably necessary with the
                            Army; The complaints of all, from the Major General to the lowest Staff Officer entitled to keep a Horse, are agravated to
                            the highest possible degree, on account of the continual want of Forage—As a specimen of the distress, which has fallen
                            under my own observation, you may be assured, my Horses have been four days without a handfull of Hay & three of
                            the same without a mouthfull of Grain; since which I have been induced to order forage to be purchased with my own private
                            Money at any expence, rather than see them perish before my eyes—but I am now informed it is fourteen days since the
                            Horses of the Army have had either long or short feed of any kind whatever—All business which ought to be performed by
                            Officers serving on horseback must cease to be done—Some of the General Officers have sent away every Horse; others have
                            notified me that it will not be possible for them to attend at Head Quarters on any occasion, even the most pressing, their
                            Horses being too weak to carry them, and they unable to walk so great a distance: Nor can I expect the field Officers of
                            the day to perform their duties any longer.
                        There is another public inconveniency which will probably happen, and of which it will be proper to give the
                            Post Master Genl timely notice, that is, the total incapacity of the Dragoon Horses destined to escort, or rather to carry,
                            the Mail, to proceed any longer; he must therefore expect that in which this Letter goes, to be
                            the last which will be received from the Eastward thro’ this mode of conveyance, until new Arrangements shall take place;
                            as the Dragoons were obliged to bring the last Weeks Mail from Morris Town, a considerable part of the distance on their
                            backs, and as their Horses have had no forage from that day to the present—How far these evils are absolutely irremediable
                            I do not undertake to decide, but if they can be avoided, I am certain I need not, in addition to all the other ill
                            consequences, attempt to enforce the ill oeconomy which must result from this unparralled scarcity, by an example which
                            General Gates has just mentioned, that for want of forage to the value of five pounds he has lost a public Team of Horses
                            worth more than One hundred Pounds.
                        My principal objects, Sir, in giving you this detail of particulars, are, to convince you that the distresses
                            and clamours for want of Forage have never been so great at any former time as at the present Moment, to request you will
                            lay a state of the matter before the Superintendant of Finance, and after making the best arrangements in your power to
                            procure a future supply, that you will proceed without loss of time to join the Army. I am Sir Your Most Obedient humble
                            Servant
                        
                            Go: Washington
                        
                    